Citation Nr: 1102784	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-30 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of left ear 
infection with inner ear removal.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied service connection for residuals of a left 
ear infection with inner ear removal and denied entitlement to a 
TDIU.

In June 2008, the Veteran testified at a hearing at the RO before 
a Decision Review Officer (DRO); a copy of the transcript is 
associated with the record.


FINDINGS OF FACT

1.  The competent evidence does not show the Veteran's current 
residuals of left ear infection with inner ear removal are 
etiologically related to active service.

2.  Service connection is not in effect for any disability.


CONCLUSIONS OF LAW

1.  Residuals of left ear infection with inner ear removal were 
not incurred in or aggravated by active service.  38 U.S.C.A. §§  
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  In the absence of a service-connected disability, the claim 
of entitlement to a TDIU due to service-connected disabilities 
lacks legal merit.  38 U.S.C.A. §§  1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.16 (2010); Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in November 2006, February 
2007, May 2007, August 2007, and September 2007, the RO provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claims, as well as what information 
and evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the November 
2006 notice letter informed the Veteran as to disability ratings 
and effective dates.

Because the notice pursuant to Dingess came before the initial 
adjudication of the claims, the timing of the notice complied 
with the requirement that the notice must precede the 
adjudication.  Thus, the Board concludes that the duty to notify 
has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA examination reports, and private medical 
evidence.  Also of record and considered in connection with the 
appeal are various written statements submitted by the Veteran, 
his spouse, and his brother.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Governing Laws and Regulations for TDIU

A total rating based on unemployability due to service-connected 
disabilities may be granted where the schedular rating is less 
than total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a 
common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a)(1).

For those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce unemployability; 
such cases should be referred to the Director, Compensation and 
Pension Service, for extra-schedular consideration.  38 C.F.R. § 
4.16(b).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service Connection 

The Veteran claims that he is entitled to service connection for 
residuals of a left ear infection with inner ear removal because 
the ear problems that caused the current ear disability had their 
onset during service.  On the occasion of the aforementioned 
hearing, the Veteran testified that he had an ear ache in 
service, for which he was treated at the Army Hospital at Ft. 
Gordon, Georgia.  He stated that he was treated again in France 
at an Army hospital.  He never went back for additional treatment 
due to being labeled a malingerer and "gold bricker."  He 
claims that he had continual ear problems ever since service, 
leading to removal of his inner ear in 1969, and additional and 
continual problems ever since.

The service treatment records note that the entrance examination 
showed normal ear examination.  The accompanying report of 
medical history notes that the Veteran denied having any ear, 
nose, or throat trouble, or running ears.  An October 1960 
service treatment record from Ft. Gordon, Georgia, notes that the 
Veteran's left ear was running for four days.  No perforation was 
seen.  The diagnosis was otitis.  A September 1961 service 
treatment record from the Army Hospital in Chinon, France, notes 
that the Veteran had left ear otitis with drainage and cerumen.  
It was noted that he had a history of otitis.  The next day the 
Veteran was seen for otitis and was given a prescription.  An 
October 1961 service treatment record notes that the otitis was 
improved.  The service separation examination notes normal ear 
examination and normal hearing examination.  The accompanying 
report of medical history reflects that the Veteran denied ear, 
nose, or throat trouble, and running ears.

The post-service medical evidence notes that in December 1969 the 
Veteran underwent surgery to remove scar tissue developing from a 
radical left ear mastoidectomy that he underwent the previous 
year.

A July 2006 private medical record notes that the Veteran is 
totally deaf in the left ear.  It was also noted that the Veteran 
complained of dizziness and falls at work.

Records pursuant to a disability evaluation conducted through the 
Veteran's employer dated in June and December 2006 note that the 
Veteran has vertigo/disequilibrium with associated frequent falls 
at work secondary to complications from surgery for middle and 
inner ear infections.

The report of a September 2007 VA examination notes that the 
Veteran had ear infections as a child, and he had tonsil and 
adenoid problems.  The problem cleared up as he got older, until 
he went into the service.  After service, from 1966 to 1970, he 
worked at an ammunition plant.  During this time, he had ear 
infections.  Then he worked in a factory in Arkansas for four 
years.  He subsequently did farming work in Illinois for four or 
five years.  Thereafter, he got a job doing janitorial work for a 
university.  He did that until recently, when he was let go 
because he fell five times while on the job.  His balance has 
been bad ever since the surgery.  The VA examiner opined that the 
service treatment records are consistent with an external otitis 
because no perforation was seen.  This indicates that the 
infection originated in the ear canal, rather than behind the 
tympanic membrane.  The Veteran was not treated for any further 
ear problems during service, and at the time of discharge, his 
test results showed excellent hearing in the left ear.  These 
test results suggest that the Veteran's middle and inner ear were 
functioning quite well at that time.  The examiner stated that, 
in sum, Veteran was treated for an external ear infection early 
in his military service, and the problem did not return.  The 
examiner indicated that this type of problem in the external ear 
is unrelated to middle/inner ear problems, especially since the 
service treatment record reveals that the tympanic membrane 
remained intact at that time.  Further, the Veteran's separation 
physical examination documented that his canals and drums were 
normal at the time of discharge.  Additionally, the Veteran 
denied ear trouble at separation.  At the VA examination, the 
Veteran stated that he began having ear infections while working 
at the ammunition plant as a civilian in 1966, and that this led 
to the surgeries in 1968 and 1969.  Based upon this information, 
the VA examiner opined that there is less than a 50 percent 
probability that the Veteran's middle and inner ear infection and 
brain abscess are attributable to military service.  The examiner 
also stated that there is less than a 50 percent probability that 
the Veteran's surgery, hearing loss, tinnitus, and disequilibrium 
are attributable to his military service.

The Veteran's brother submitted a statement dated in May 2008.  
It indicates that after the Veteran served in the U.S. Army, he 
had reduced hearing in the left ear, and increased continuous 
pain in the left ear.  He complained about left ear pain and 
continued avoiding seeing a doctor.  

A May 2008 statement from the Veteran's wife indicates that the 
Veteran's left ear hearing loss has been detrimental to the 
Veteran's health for the 20 years that they have been married.

After review of the evidence of record, the Board finds that 
service connection for residuals of a left ear infection with 
inner ear removal is not warranted.  Although the record reflects 
that the Veteran suffered from left ear otitis during service, 
these appear to be two isolated incidents which resolved without 
residuals because the separation examination report notes that 
ear examination was normal.  Moreover, the Veteran denied having 
any type of ear trouble, to include drainage, on the service 
separation report of medical history.  Importantly, the September 
2007 VA examiner opined that the ear problems during service were 
external ear problems, which have nothing to do with the inner 
and middle ear infections he suffered several years after 
service, and the problems for which he had surgeries in 1968 and 
1969, and therefore, the residual disability he suffers from now.

As indicated above, the only medical opinion on point is against 
the claim.  The September 2007 VA examiner thoroughly examined 
the Veteran, reviewed the claims file, to include the service 
treatment records and post-service medical reports, and 
thoughtfully explained his opinion that there is less than a 50 
percent probability that the current left ear disability is 
etiologically related to the Veteran's military service, 
including the ear problems suffered from at that time.  There is 
no medical opinion in favor of the claim.

The Board acknowledges that the Veteran is competent to describe 
ear problems/symptoms despite the lack of contemporaneous medical 
evidence.  Notably, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced ear symptoms since 
military service, the Board finds that the probative value of the 
Veteran's statements are outweighed by the medical evidence 
against the statements.  In this regard, the Veteran's statements 
that he has had continual ear problems ever since service are 
inconsistent with the evidence of record.  As noted above, 
although there were ear diagnoses during service, no ear 
abnormalities were evident when he was examined for service 
separation, and the Veteran denied having any ear problems 
whatsoever at service separation.  Moreover, the only medical 
opinion of record on point indicates that the type of ear 
disorder the Veteran suffered from during service is medically 
unrelated to the ear problems which led to his 1968 and 1969 
surgeries, which caused his left ear deafness, inability to 
balance, and other current ear disabilities.  The examiner noted 
that the Veteran's hearing test at separation was excellent.  
This indicates that his middle and inner ear were functioning 
well at that time.  The examiner pointed out that the Veteran 
indicated at the examination that he began having ear infections 
between 1966 and 1970.  This is contrary to the statements made 
by the Veteran in support of his service connection claim.  In 
sum, the examiner opined that the current ear problems are not 
related to military service.  As such, the medical opinion is 
more probative than the Veteran's lay assertions.  Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).

The Veteran does not contend, and the file does not show, that 
the September 2007 VA examination was inadequate.  Rather, the VA 
examination is adequate because, as shown above, it was based 
upon consideration of the Veteran's prior medical history, his 
assertions and current complaints, and because the report 
describes the ear disability in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. Nicholson, 
21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)) (internal quotations omitted).  The Board 
accordingly finds that remand for a new examination is not 
required at this point. See 38 C.F.R. § 3.159(c)(4).

In conclusion, service connection for residuals of left ear 
infection with inner ear removal is denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.

	II.  TDIU

The Veteran also contends that he is entitled to a TDIU.  It is 
the established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16.  

The assignment of a TDIU under 38 C.F.R. § 4.16 assumes and 
requires the existence of a service-connected disability.  The 
Veteran does not have a service-connected disability.  Therefore, 
there is no legal basis for providing the benefit the Veteran 
seeks.  As there is a lack of entitlement under the law, the 
application of the law to the facts is dispositive.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appeal is accordingly 
denied.





ORDER

Service connection for residuals of left ear infection with inner 
ear removal is denied.

A TDIU is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


